Citation Nr: 0322227	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected anatomical loss of the right eye, currently 
evaluated as 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to July 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied the above claim.

The veteran has reported that as a result of his service-
connected right eye disability, he has headaches and gets 
injured all the time, i.e., ankle, right elbow, right chest 
area.  These claims are referred to the RO for appropriate 
action.  See 38 C.F.R. § 3.310.


FINDINGS OF FACT

1.  The veteran is service connected for a right eye 
disability, but he is not service connected for a left eye 
disability.

2.  In September 2002, the veteran's left eye best corrected 
visual acuity was 20/25.  


CONCLUSION OF LAW

The criteria for an increased disability evaluation for an 
anatomical loss of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.383, 4.79, 4.80, 4.84a, Diagnostic Code 6066 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the February 2002 rating decision, the 
July 2002 Statement of the Case (SOC), and the October 2002 
and December 2002 Supplemental Statements of the Case (SSOC).  
He was specifically told about the requirements to establish 
a successful claim, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence, as well as an April 
2001 letter from the RO.  Additionally, in January 2002, the 
veteran submitted a statement to the RO indicating that he 
had been notified of the enactment of the VCAA and of the 
information and medical or lay evidence necessary to 
substantiate his claim.  He also indicated that he was 
informed of which information and evidence VA would be 
obtaining on his behalf and of which information and evidence 
he was to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA medical 
treatment records.  There is no indication of relevant 
medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded appropriate VA examinations 
in August 2001 and in September 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Anatomical Loss Of The Right Eye

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.

The veteran is service connected for the anatomic loss of his 
right eye as the result of his period of active service, but 
he is not service connected for any left eye disability.  
Pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6066, a 40 
percent disability rating may be granted where there is 
anatomical loss of an eye with 20/40 vision in the other eye.  
A 50 percent rating is warranted where the other eye has 
20/50 vision.  In evaluating visual impairment, generally, 
the rating will be based on the best distant vision 
obtainable after best correction by glasses.  38 C.F.R. § 
4.75 (2002).

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 
6070 (2002).  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.80.  Under  38 C.F.R. § 4.84a, Diagnostic Code 6066, the 
anatomical loss of one eye warrants a 40 percent evaluation, 
in addition to special monthly compensation.  An additional 
10 percent  should be added if an artificial eye cannot be 
worn.  38 C.F.R. § 4.84a. 

The veteran submitted a claim for an increased disability 
rating to the RO in December 2000.  A VA eye examination 
report dated in August 2001 shows that the veteran had a 
history of anophthalmia of the right eye and of myopia of the 
left eye.  Physical examination revealed reactive pupil in 
the left eye.  Extraocular muscles were full and pressure was 
12 in the left eye.  The right eye showed a prosthesis.  The 
left eye showed a small pterygium and arcus on the cornea.  
He had trace nuclear sclerotic changes.  Dilated fundoscopic 
examination revealed a normal disk, macula, vessels, and 
periphery.  The diagnosis was anophthalmia of the right eye 
and myopia of the left eye with correctable vision to 20/20.

A VA eye examination report dated in September 2002 shows 
that the veteran reported experiencing problems at work.  He 
indicated that he would get injured and would knock things 
over all the time.  He also described headaches over the left 
eye.  Best corrected visual acuity of the left eye was 
measured to be 20/25.  He did not wear bifocals.  He recalled 
that the right eye was enucleated and he wore a prosthetic 
eye in the right socket.  Applanation tension was 16 in the 
left eye.  Physical examination revealed a prosthetic in 
socket of the right eye and pterygium of the left eye.  There 
was arcus on the left eye with changes in the left eye.  
Dilated direct/indirect ophthalmoscopy revealed CD was 0.2 in 
the left eye.  The macula and periphery were clear.  The 
diagnosis was anophthalmia of the right eye,  presbyopic 
myopia of the left eye, and good ocular health.  A prosthetic 
for new prosthetic right eye and new sunglasses were 
recommended.

In December 2002, the veteran and his spouse attended a 
personal hearing over which a hearing officer of the RO 
presided.  The veteran reported being employed as a rural 
mail carrier.  He indicated that he would drive a vehicle on 
a daily route and that his lack of vision on the right side 
seemed to be causing him more severe problems.  He added that 
his vision was becoming worse and that it could jeopardize 
his employment status in the future.  He also reported 
problems with depth perception.  He stated that he had been 
sustaining physical injuries at work due to loss of vision on 
the right side.  He also reported that his prosthetic right 
eye required replacement.  The veteran's spouse concurred 
that the veteran's visual impairment appeared to be causing 
him greater difficulty and that as his vision was becoming 
worse he could be endangering others on the road and 
jeopardizing his employment status in the future.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  Given the current status of the 
veteran's monocular vision, and the current rating criteria, 
a higher disability rating than 40 percent would require 
greater impairment of visual acuity than currently 
demonstrated.  The Board has considered whether a disability 
rating in excess of 40 percent is available for the veteran's 
anatomic loss of one eye with retained vision of 20/40 or 
better in the other eye.  There is no evidence reflecting 
that the best corrected vision in the left eye is worse than 
20/25.  The evidence  establishes that the veteran is able to 
use a prosthesis for the enucleated eye.  The Board is unable 
to find any applicable Diagnostic Code which provides for a 
disability rating in excess of 40 percent, plus the special 
monthly compensation the veteran has already been granted.

Where there is serious cosmetic defect (38 C.F.R. § 4.80 
(2002)), where  an artificial eye cannot be worn (38 C.F.R. § 
4.84a, Note 6  following Diagnostic Code 6079 (2002)), or 
where there is blindness of both eyes (38 C.F.R. § 
3.383(a)(1) (2002)), additional compensation is warranted.  
Having examined the evidence of record, the Board finds no 
medical evidence of serious cosmetic defect.  Further, as 
noted above, the medical evidence reveals that an artificial 
eye can be and is worn by the veteran.  Finally, the medical 
evidence and the veteran's statements make clear that he is 
not blind in both eyes.

Accordingly, the criteria for a disability rating higher than 
40 percent for the anatomical loss of the right eye are not  
met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, Diagnostic Code 
6066.  Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a disability rating in excess of 40 percent 
for the service-connected anatomic loss of the right eye must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case which could support an extraschedular rating for 
the veteran's service-connected anatomic loss of the right 
eye.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (noting 
that the Board is not precluded from affirming a conclusion 
of the RO that the criteria for extraschedular consideration 
have not been met); VAOPGCPREC 6-96 at para. 18 (Aug. 16, 
1996).  Section 3.321(b)(1) provides that in the exceptional 
case "where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."

In this case, there is no indication that the disability 
picture associated with the veteran's service-connected 
anatomic loss of the right eye is so exceptional or unusual 
that the normal provisions of the rating schedule do not 
adequately compensate the veteran for such disability.  The 
veteran is in receipt of a Schedular 40 percent disability 
rating and special monthly compensation which contemplate the 
symptoms associated with an anatomical loss of one eye.  The 
evidence does not reflect other symptomatology associated 
with the veteran's disability which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to the service-connected anatomic loss of the 
right eye have resulted in such extreme impairment as to 
warrant an extraschedular evaluation.  The veteran has not 
required any recent periods of hospitalization for his right 
eye and, despite his complaints of difficulty at work, he is 
employed as a rural mail carrier.  Accordingly, referral for 
consideration of a rating in excess of the currently assigned 
40 percent under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability evaluation for 
service-connected anatomical loss of the right eye, currently 
evaluated as 40 percent disabling, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

